Name: Regulation (EU) NoÃ 1358/2011 of the European Central Bank of 14Ã December 2011 amending Regulation (EC) NoÃ 1745/2003 on the application of minimum reserves (ECB/2003/9) (ECB/2011/26)
 Type: Regulation
 Subject Matter: monetary economics;  financial institutions and credit;  accounting
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/51 REGULATION (EU) No 1358/2011 OF THE EUROPEAN CENTRAL BANK of 14 December 2011 amending Regulation (EC) No 1745/2003 on the application of minimum reserves (ECB/2003/9) (ECB/2011/26) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 127(2) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB), and in particular Article 19.1 thereof, Whereas: (1) Article 19.1 of the Statute of the ESCB provides that the European Central Bank (ECB) may require credit institutions established in Member States to hold minimum reserve on accounts with the ECB and national central banks in pursuance of monetary policy objectives and that regulations concerning the calculation and determination of the required minimum reserves may be established by the Governing Council. (2) Regulation (EC) No 1745/2003 of the European Central Bank of 12 September 2003 on the application of minimum reserves (ECB/2003/9) (1) establishes, inter alia, the categories of institutions subject to reserve requirements and reserve ratios applicable to certain liability categories. (3) On 8 December 2011 the Governing Council decided on additional enhanced credit support measures to support bank lending and liquidity in the euro area money market. As the ECBs minimum reserve system does not need to be applied to the same extent as under normal circumstances to steer money market conditions, in order to enhance the provision of liquidity to counterparties to Eurosystem monetary policy operations it is necessary to reduce the reserve ratio to 1 %. Regulation (EC) No 1745/2003 (ECB/2003/9) should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1745/2003 (ECB/2003/9) Article 4(2) of Regulation (EC) No 1745/2003 (ECB/2003/9) is replaced by the following: 2. A reserve ratio of 1 % shall apply to all other liabilities included in the reserve base.. Article 2 Entry into force 1. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. 2. Article 1 shall apply from the maintenance period starting on 18 January 2012. Done at Frankfurt am Main, 14 December 2011. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 250, 2.10.2003, p. 10.